Citation Nr: 0933230	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by rhinitis and headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to March 
1979, May 1989 to September 1989, December 1990 to July 1991, 
and February 2002 to November 2002.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The Veteran was afforded a travel Board hearing before the 
undersigned in October 2007.  A transcript of the hearing has 
been associated with the claims file.  

This case has previously come before the Board.  Most 
recently, in August 2008, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that correspondence received at the Board in 
June 2009 indicates that the Veteran is seeking service 
connection for removal of polyps in his throat.  This issue 
is referred to the AOJ.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  The competent evidence does not relate chronic disability 
manifested by rhinitis and headaches to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War, and a chronic disability with symptoms 
of rhinitis and headache was not manifest in service and is 
not attributable to service.  




CONCLUSION OF LAW

A chronic disability manifested by rhinitis and headaches was 
not incurred or aggravated in service, and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The June 
2004, December 2004, July 2005 and December 2007 letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  The December 2007 letter 
also provided notice with regard to the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the December 2007 notice was provided to the Veteran, 
the claim was readjudicated in an April 2009 SSOC.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

A VA opinion with respect to the issue on appeal was obtained 
in November 2005, March 2008 and January 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinions obtained from the January 2009 
examinations are more than adequate, as it are predicated on 
a full reading of the private and VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, to include the Veteran's private 
physician's July 2005 opinion letter, the earlier November 
2005 and March 2008 VA examination reports, and the 
statements of the appellant, and provide a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2008).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2008).  Service connection may be granted 
when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1) and (2) (2008).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2008).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2008).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the claimed disorder on appeal.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.  

Essentially, the Veteran asserts that he has disability 
manifested by symptoms of rhinitis and headaches either 
directly related to service or presumptively related to 
service in the Persian Gulf as manifestations of undiagnosed 
illness.  As noted in the August 2008 Board remand, the 
Veteran's personnel records reflect that he served in the 
Persian Gulf theater of operations from December 1990 to July 
1991 in support of Operation Desert Shield/Storm.  Thus, the 
Board concludes that the Veteran meets the definition of 
"Persian Gulf veteran" for purposes of 38 U.S.C.A. § 1117.  
See also 38 C.F.R. § 3.317(d)(1)(2).  The Board notes that 
while only the third period of service is relevant to the 
provisions relating to undiagnosed illness, the Board has 
considered all periods of service in making a determination 
in regard to the issue on appeal.

The Veteran testified at his October 2007 hearing that he has 
disability manifested by rhinitis and headaches related to 
service, and particularly service in the Persian Gulf.  
Transcript at 4-5 (2007).  Having reviewed the record, the 
Board finds that the competent evidence does not establish 
that the Veteran has chronic disability manifested by 
symptoms of rhinitis and headaches related to service, to 
include as due to undiagnosed illness.  

In that regard, the January 2008 VA examiner noted complaints 
of headache associated with sinusitis during service, and 
stated that while the record reflected of chronic headaches, 
there was very little descriptive data and no discussion of 
any specific treatment for headaches.  Regardless, the 
examiner's impression was tension-type headaches, and stated 
that while tension headaches may or may not be related to a 
sinus infection, two ear, nose and throat surgeons had failed 
to diagnose chronic sinusitis and magnetic resonance imaging 
(MRI) did not show any abnormality of the sinuses or brain.  
The examiner specifically concluded that the Veteran's 
tension headaches were not related to service.  

In addition, the March 2008 VA examiner reported that there 
was no evidence of acute or chronic nose or paranasal sinus 
disease and that the complaints had no relationship to 
headaches.  The examiner stated that while the Veteran's 
primary complaint was that of allergic rhinitis and of 
drainage, mostly from wintertime heat, there was no evidence 
of any allergic rhinitis on examination.  Further, while 
treatment records, to include an August 2004 VA record, note 
sinusitis, on VA examination in January 2009, no evidence of 
sinus disease was noted and the examiner reiterated that 
there was no relationship between any of his symptoms, to 
include drying of the internal nasal mucosa due to wintertime 
heat, and service.  

The Board notes that a May 1991 record attributes complaints 
of feeling light headed and of having pressure in the eyes to 
increased blood pressure, and in a July 2004 VA treatment 
record, sinus congestion was attributed to an upper 
respiratory infection.  In addition, while the Veteran's 
private physician (T.E.G., M.D.), in July 2005, opined that 
it was possible, "but less certain", that the Veteran's 
headaches were due to his history of having had a rifle shot 
in close proximity to his left ear during service, at which 
time he sustained a scalp wound, the Board finds the opinion 
to be of diminished probative value given the equivocal 
nature of the opinion.  See generally, Bloom v. West, 12 Vet. 
App. 185 (1999); Bostain v. West, 11 Vet. App. 124, 128 
(1998).  Indeed, Dr. G's description of his opinion being 
possible "but less certain" is suggestive of a "less 
likely than not" opinion.  The Board also notes that the 
claims file was not reviewed by the private physician  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence); Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008) (it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion).  Regardless, the competent and probative evidence 
establishes any disorder manifested by rhinitis and headaches 
is not related to service in this case.  

The Board further notes the Court held in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement 
of a current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  In this case, however, and to the extent that a 
diagnosis of rhinitis and/or headaches has been entered 
during the relevant period, the competent evidence 
establishes that the Veteran does not have chronic disability 
manifested by rhinitis and/or headaches related to service, 
to include as due to undiagnosed illness.  The Board notes 
that the VA examiners specifically attributed headaches to 
tension, rather than linking the tension to other pathology 
and specifically stated that symptoms associated with 
rhinitis and headaches were not related to service.  Thus, 
the Board finds that service connection is not warranted for 
the claimed disorder on appeal.  

A determination as to whether the Veteran has chronic 
disability manifested by rhinitis and headaches related to 
service requires competent evidence.  The Veteran is 
competent to report his symptoms, both in service and post 
service.  As a layman, however, the Veteran's opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and any current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the VA opinions to the effect that the Veteran does not have 
chronic disability manifested by rhinitis and headaches and 
that any symptoms in that regard are not related to service.  
The Board finds the opinions to be adequate for a 
determination in this case.  The examiners reviewed the 
claims file, the opinions are unequivocal and based on 
objective findings and reliable principles, to include MRI of 
the brain in December 2004 and September 2007, and a computed 
tomography (CT) scan of the sinuses in August 2005.  In 
addition, rationales were provided for the opinions and the 
opinions are consistent.  

The Board notes that while service connection may be 
warranted for "medically unexplained chronic multisymptom 
illness," such as upper respiratory symptoms and headache, in 
this case, the competent evidence establishes that the 
Veteran's complaints do not result in chronic disability.  
The competent evidence, including the non-medical indicators 
and signs perceptible to an examiner, establish no current 
chronic disability manifested by rhinitis and headaches.  
Thus, the Board finds that the Veteran does not have 
disability due to undiagnosed illness manifested by rhinitis 
and headache or otherwise related to in-service disease or 
injury.  Accordingly, service connection is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for disability manifested by rhinitis and 
headaches is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


